UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) PF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-49898 NORTH STATE BANCORP (Exact Name of Registrant as Specified in its Charter) 6204 Falls of the Neuse Road Raleigh, North Carolina 27609 919-787-9696 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Common Stock, No Par Value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)* x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12g-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 529 * EXPLANATORY NOTE: The registrant is relying on Section 12(g)(4) of the Securities Exchange Act of 1934 (the “Exchange Act”), as amended by Section 601 of the Jumpstart Our Business Startups Act, to terminate its duty to file reports with respect to its common stock under Section 12(g) of the Exchange Act. Pursuant to the requirements of the Securities Exchange Act of 1934, North State Bancorp has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 1, 2012 By: /s/Larry D. Barbour Larry D. Barbour President and Chief Executive Officer
